DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the reply filed on 5/4/2022.
Claims 1, 3-4, 7-16, 21-34 are currently pending and have been examined. 
This action is made non-FINAL.

Response to Arguments
Applicant's arguments filed 05/04/2022 have been fully considered but they are not persuasive. The amended claims are written at a high level of generality which are still disclosed within the disclosures of the previously used prior art. Mapping of the rejection has been updated as shown below to make clear how the amended limitations would have been obvious to one skilled in the art by the time of the effective filing date. New prior art has been included to fully render obvious the new limitations of select dependent claims to show that it would have been obvious to one skilled in the art by the time of the effective filing date to have used normalization to scale unlike data for decision making, and to avoid puddles based on rider comfort.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7-8, 10, 12-14, 16, 21-22, 24, 27, 29-30, 32  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyata (English translation of JP 2019-104377 A).

Regarding claim 1

	Miyata discloses 

A method for controlling a first vehicle having an autonomous driving mode, the method comprising: (“The steering control unit 31 automatically assists and controls the steering 43 in accordance with the control amount calculated by the control amount calculation unit 27. The deceleration control unit 32 automatically assists and controls the accelerator 41 and / or the brake 42 in accordance with the control amount calculated by the control amount calculation unit 27. The driver or the like may be notified of the fact that such support control is being performed automatically” pg4, par 5; System takes full driving control of the vehicle)


receiving, by one or more processors, sensor data generated by one or more sensors of the first vehicle; (“The driving support device 1 illustrated in FIG. 1 includes a sensor unit 10, a determination unit 20, and a control unit 30,” pg3, par 2; “In order to solve the above-mentioned subject, one mode of the present invention is a driving support control method which makes it run on a computer device carried in vehicles,” Pg 2 par 5; Where the computer device/ unit is make up of processors which runs the program steps)


detecting, by the one or more processors, a splash caused by a second vehicle displacing water in a puddle located in an environment of the first vehicle and characteristics of the splash from the sensor data; (“When the preceding vehicle 104 detected by the preceding vehicle detection unit 13 passes over the puddle 102 detected by the puddle detection unit 11, the water splash detection unit 14 detects the water 105 that has splashed from the puddle 102. More specifically, the splashing width a (see FIG. 2) in which the splashed water 105 splashes in the vehicle width direction (the direction of the roadside zone or the sidewalk) is detected.” Pg3. Par 6) System detects the splash from a second vehicle in the same area as the first/ own vehicle and own vehicle uses sensors to collect data regarding the splash


generating, by the one or more processors, a plurality of severity values for the puddle corresponding to the splash based on the characteristics of the splash and a speed of the second vehicle, (“The preceding vehicle detection unit 13 detects a preceding vehicle 104 present in front of the host vehicle 101. In this detection, information such as the traveling position and traveling speed of the leading vehicle 104 with respect to the water pool 102 can be acquired. When the preceding vehicle 104 detected by the preceding vehicle detection unit 13 passes over the puddle 102 detected by the puddle detection unit 11, the water splash detection unit 14 detects the water 105 that has splashed from the puddle 102. More specifically, the splashing width a (see FIG. 2) in which the splashed water 105 splashes in the vehicle width direction (the direction of the roadside zone or the sidewalk) is detected.” Pg 3, par 5-6; “(“Step S305: If the amount of water 105 that bounces when the leading vehicle 104 passes through the puddle 102 reaches the pedestrian 103, when the host vehicle 101 passes over the puddle 102, the water bounces on the pedestrian 103. It is determined whether it can occur (corresponding to "determination step" and "control step" in the claims). If water splashing to the pedestrian 103 may occur (S305, Yes), the process proceeds to step S306, and if water splashing to the pedestrian 103 can not occur (S305, No), water splashing avoidance support This process ends without activating the.” Pg 4-5 par 9-4 ; System is sensing/ generating severity values which are based on the size/ characteristics of the splash, and the speed of the second vehicle. The values are the width of the splash and the ability for the splash to hit a pedestrian. These values are based on characteristics of the splash and on the speed of the splash causing vehicle as due to physics, it directly affects and is responsible for the width of the splash and its ability to hit a pedestrian

wherein one of the plurality of severity values corresponds to impact of the displaced water on an object located in the environment of the first vehicle; and Miyata (“Step S305: If the amount of water 105 that bounces when the leading vehicle 104 passes through the puddle 102 reaches the pedestrian 103, when the host vehicle 101 passes over the puddle 102, the water bounces on the pedestrian 103. It is determined whether it can occur (corresponding to "determination step" and "control step" in the claims). If water splashing to the pedestrian 103 may occur (S305, Yes), the process proceeds to step S306, and if water splashing to the pedestrian 103 can not occur (S305, No), water splashing avoidance support This process ends without activating the. Step S306: If splashing of water to the pedestrian 103 can occur when the host vehicle 101 passes over the puddle 102, the splashing avoidance support is activated. In this case, it is determined whether the passage of the water pool 102 can be avoided by steering the steering 43 of the host vehicle 101. If the passage of the puddle 102 can be avoided (S306, Yes), the process proceeds to step S307, and if the passage of the puddle 102 can not be avoided (S306, No), the process proceeds to step S308.” Pg 4-5 par 9-4; System has generated a severity value which states if the impact with the puddle will be great enough to cause the splash to impact the road object (pedestrian). The value is a Boolean true or false or 0 or 1 which states the splash will or will not be big enough. The size of the splash which causes the water to hit the object is based on both the speed of the splash causing vehicle and characteristics of the splash in that it is large enough to impact an object

controlling, by the one or more processors, the first vehicle based on at least one of the plurality of severity values (“The water splashing avoidance determination unit 25 pools the water to the passing spot 106 based on the passing spot 106 estimated by the passing spot estimation unit 23 and the estimated water bounce width c by the vehicle 101 estimated by the water splash estimation unit 24. In order to prevent the water splashed from 102 from reaching, it is determined whether or not the driving support control of the host vehicle 101 is necessary.” Pg. 4, par 1; “The control unit 30 is configured to execute predetermined water splashing avoidance support processing based on the control amount determined and calculated by the determination unit 20. The control unit 30 includes a steering control unit 31 and a deceleration control unit 32.” Pg. 4 par 4; System will control the vehicle as needed to prevent a severe splash when the Boolean value is seen to be true/ 1 of that the splash will be severe enough to hit an object))

Regarding Claim 3
As shown in the rejection above, Miyata disclosed the limitations of claim 1.
	Miyata further discloses

		wherein the characteristics of the splash include dimensions of the splash. (“the water splash detection unit 14 detects the water 105 that has splashed from the puddle 102. More specifically, the splashing width a (see FIG. 2) in which the splashed water 105 splashes in the vehicle width direction (the direction of the roadside zone or
the sidewalk) is detected.” Pg3. Par 6; the system detects how wide the splash is. Width is a characteristic dimension)

Regarding Claim 7
As shown in the rejection above, Miyata disclosed the limitations of claim 1.

	Miyata further teaches

	wherein controlling the first vehicle includes controlling the first vehicle through the puddle corresponding to the splash (“and a control unit 30, and is configured to be able to control the accelerator 41, the brake 42, the steering 43, the display 44, and the like.” Pg3, par 1; In order to prevent the water splashed from 102 from reaching, it is determined whether or not the driving support control of the host vehicle 101 is necessary.” Pg. 4, par 1; “the driving support control is not performed more than necessary for a shallow water pool that cannot cause water splashing to the pedestrian” pg. 2, par 7; The system is in control of the vehicle and will only change course to avoid a puddle when necessary, therefore when the puddle severity is not deemed to be large enough the vehicle maintains control of the vehicle through the puddle)

Regarding Claim 8
As shown in the rejection above, Miyata disclosed the limitations of claim 1.
	Miyata further teaches

		wherein controlling the first vehicle includes controlling the first vehicle to avoid the puddle corresponding to the splash (“and a control unit 30, and is configured to be able to control the accelerator 41, the brake 42, the steering 43, the display 44, and the like.” Pg3, par 1;  “The control amount calculation unit 27 calculates a control amount for steering the steering 43 or calculates a control amount for releasing the accelerator 41 and / or stepping on the brake 42 according to the determination result by the steering availability determination unit 26. This control amount is, for example, the steering angle of the steering wheel necessary for the own vehicle 101 to avoid passing over the water reservoir 102,” pg. 4, par 3; System will control the vehicle to avoid a puddle)

Regarding Claim 10
As shown in the rejection above, Miyata disclosed the limitations of claim 1.
	Miyata further teaches

		wherein controlling the first vehicle includes controlling the first vehicle in order to avoid splashing the object. (“The control amount calculation unit 27 calculates a control amount for steering the steering 43 or calculates a control amount for releasing the accelerator 41 and / or stepping on the brake 42 according to the determination result by the steering availability determination unit 26. This control amount is, for example, the steering angle of the steering wheel necessary for the own vehicle 101 to avoid passing over the water reservoir 102,” pg. 4, par 3; “If splashing of water to the pedestrian 103 can occur when the host vehicle 101 passes over the puddle 102, the splashing avoidance support is activated. In this case, it is determined whether the passage of the water pool 102 can be avoided by steering the steering 43 of the host vehicle 101. If the passage of the puddle 102 can be avoided (S306, Yes), the process proceeds to step S307” pg. 5, par 1; System will take action to avoid splashing a pedestrian/ object

Regarding Claim 12
As shown in the rejection above, the combination of Miyata and Kurihara disclosed the limitations of claim 1.
	Miyata further teaches

wherein the object is a pedestrian. (“The control amount calculation unit 27 calculates a control amount for steering the steering 43 or calculates a control amount for releasing the accelerator 41 and / or stepping on the brake 42 according to the determination result by the steering availability determination unit 26. This control amount is, for example, the steering angle of the steering wheel necessary for the own vehicle 101 to avoid passing over the water reservoir 102,” pg. 4, par 3; “If splashing of water to the pedestrian 103 can occur when the host vehicle 101 passes over the puddle 102, the splashing avoidance support is activated. In this case, it is determined whether the passage of the water pool 102 can be avoided by steering the steering 43 of the host vehicle 101. If the passage of the puddle 102 can be avoided (S306, Yes), the process proceeds to step S307” pg. 5, par 1; System will take action to avoid splashing a pedestrian)

Regarding Claim 13
As shown in the rejection above, Miyata disclosed the limitations of claim 1.
	Miyata further teaches

further comprising, prior to detecting the splash, detecting the puddle, and wherein detecting the splash is in response to the detection of the puddle. (“As shown in FIG. 4A, when there is no water reservoir 102 on the road, the water splashing avoidance support process does not operate” pg. 5, par 6 “When the preceding vehicle 104 is present, acquire a water splashing width a in which the water 105 splashed when the leading vehicle 104 passes through the puddle 102” pg4, 10; Splash detecting is only done when a puddle is first detected)

Regarding claim 14:

As shown in the rejection above, Miyata disclosed the limitations of claim 1.
	Miyata further teaches


wherein another one of the severity values corresponds to the first vehicle (“The water bounce estimation unit 24 is based on the traveling position and travel speed of the leading vehicle 104, the water bounce width a by the leading vehicle 104, and the traveling direction and traveling speed of the own vehicle 101 estimated by the vehicle course estimation unit 21. When the host vehicle 101 passes over the water reservoir 102, a water splash width c (not shown) where water splashed from the water reservoir 102 is scattered in the vehicle width direction is estimated. For example, if the estimated traveling speed of the host vehicle 101 is slower than the traveling speed of the leading vehicle 104, it may be determined that the estimated water bounce width c by the host vehicle 101 is smaller than the actual water bounce width a by the leading vehicle 104. it can. The water splashing avoidance determination unit 25 pools the water to the passing spot 106 based on the passing spot 106 estimated by the passing spot estimation unit 23 and the estimated water bounce width c by the vehicle 101 estimated by the water splash estimation unit 24. In order to prevent the water splashed from 102 from reaching, it is determined whether or not the driving support control of the host vehicle 101 is necessary” Pg 3-4, par 12-1 System uses the speed of the own to determine estimated splash severity, The speed is a value which affects severity of the upcoming splash, therefore it is seen as a severity value which describes the first vehicle.


Regarding claim 16:

Claim 16 recites a system having substantially the same limitation as claim 1 above, therefore it is rejected for the same reason as claim 1.

Regarding claim 21

	As shown in the rejection above, Miyota disclosed the limitations of claim 1

	Miyota further discloses 

selecting, by the one or more processors, one of the plurality of severity values; and (“Step S305: If the amount of water 105 that bounces when the leading vehicle 104 passes through the puddle 102 reaches the pedestrian 103, when the host vehicle 101 passes over the puddle 102, the water bounces on the pedestrian 103. It is determined whether it can occur (corresponding to "determination step" and "control step" in the claims). If water splashing to the pedestrian 103 may occur (S305, Yes), the process proceeds to step S306, and if water splashing to the pedestrian 103 can not occur (S305, No), water splashing avoidance support This process ends without activating the. Step S306: If splashing of water to the pedestrian 103 can occur when the host vehicle 101 passes over the puddle 102, the splashing avoidance support is activated.” Pg 4-5 par 9-4 System is selecting one of the plurality of severity values, in this case the Boolean value of if the splash will be large enough to hit the object

controlling, by one or more processors, the first vehicle based on the selected one of the plurality of severity values. “Step S306: If splashing of water to the pedestrian 103 can occur when the host vehicle 101 passes over the puddle 102, the splashing avoidance support is activated. In this case, it is determined whether the passage of the water pool 102 can be avoided by steering the steering 43 of the host vehicle 101. If the passage of the puddle 102 can be avoided (S306, Yes), the process proceeds to step S307, and if the passage of the puddle 102 can not be avoided (S306, No), the process proceeds to step S308.” Pg 4-5 par 9-4; when the Boolean value shows the splash will hit the object, the vehicle will control the vehicle to avoid the puddle. The system is controlling the vehicle based on the selected value.

Regarding claim 22

	As shown in the rejection above, Miyota disclosed the limitations of claim 21

	Miyota further discloses 

wherein the selected one of the plurality of severity values has a higher value than any other one of the plurality of severity values. “Step S306: If splashing of water to the pedestrian 103 can occur when the host vehicle 101 passes over the puddle 102, the splashing avoidance support is activated. In this case, it is determined whether the passage of the water pool 102 can be avoided by steering the steering 43 of the host vehicle 101. If the passage of the puddle 102 can be avoided (S306, Yes), the process proceeds to step S307, and if the passage of the puddle 102 can not be avoided (S306, No), the process proceeds to step S308.” Pg 4-5 par 9-4; when the Boolean value shows the splash will hit the object, the vehicle will control the vehicle to avoid the puddle. The system is controlling the vehicle based the higher value as the value of if the splash will or will not hit the pedestrian is seen as the most important/ most valuable; therefore it has the highest value to the system. As it is the highest priority/ highest value setting, the system selects this value to cause the vehicle to be controlled to avoid the obstacle 

Regarding claim 24

	As shown in the rejection above, Miyota disclosed the limitations of claim 1

	Miyota further discloses 

wherein the generation of the plurality of severity values is further based on a speed of the first vehicle.  (“The water bounce estimation unit 24 is based on the traveling position and travel speed of the leading vehicle 104, the water bounce width a by the leading vehicle 104, and the traveling direction and traveling speed of the own vehicle 101 estimated by the vehicle course estimation unit 21. When the host vehicle 101 passes over the water reservoir 102, a water splash width c (not shown) where water splashed from the water reservoir 102 is scattered in the vehicle width direction is estimated. For example, if the estimated traveling speed of the host vehicle 101 is slower than the traveling speed of the leading vehicle 104, it may be determined that the estimated water bounce width c by the host vehicle 101 is smaller than the actual water bounce width a by the leading vehicle 104. it can. The water splashing avoidance determination unit 25 pools the water to the passing spot 106 based on the passing spot 106 estimated by the passing spot estimation unit 23 and the estimated water bounce width c by the vehicle 101 estimated by the water splash estimation unit 24. In order to prevent the water splashed from 102 from reaching, it is determined whether or not the driving support control of the host vehicle 101 is necessary” Pg 3-4, par 12-1 System uses the speed of the own to determine estimated splash severity, The speed directly affects how much the water will splash and if the splash will hit the object, which is the decision value of if the vehicle is controlled to avoid the puddle or to drive through the puddle. The severity value of if the splash from the own vehicle will hit another is based on the speed of the first vehicle. This is a severity value which has been generated along as part of the plurality of severity values.

Regarding claim 27

	As shown in the rejection above, Miyota disclosed the limitations of claim 16

Claim 27 recites a system having substantially the same limitation as claim 14 above, therefore it is rejected for the same reason as claim 14.


Regarding claim 29

	As shown in the rejection above, Miyota disclosed the limitations of claim 16

Claim 29 recites a system having substantially the same limitation as claim 21 above, therefore it is rejected for the same reason as claim 21.

Regarding claim 30

	As shown in the rejection above, Miyota disclosed the limitations of claim 16

Claim 30 recites a system having substantially the same limitation as claim 22 above, therefore it is rejected for the same reason as claim 22.

Regarding claim 32

	As shown in the rejection above, Miyota disclosed the limitations of claim 16

Claim 32 recites a system having substantially the same limitation as claim 24 above, therefore it is rejected for the same reason as claim 24.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 4, 26, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyata (English translation of JP 2019-104377 A) in view of Kurihara (English translation of JP 2019-168968 A),

Regarding claim 4
As shown in the rejection above, Miyata disclosed the limitations of claim 1.

Miyata further discloses

Wherein the volume of water is estimated by identifying a change in dimensions of the splash over time “When the preceding vehicle 104 is present, acquire a water splashing width a in which the water 105 splashed when the leading vehicle 104 passes through the puddle 102 (corresponding to the “fourth detection step” in the claims). When the water splash width a of the leading vehicle 104 is acquired, the process proceeds to step S305.” Pg. 4 par 10; System accounts for the width and dimensions of the splash. By including this teaching with the splash database of Kurihara (as will be explained below), the system estimated the volume of water in the splash during a change over time

	Miyata does not explicitly teach estimating a volume of water over a period of time during the splash, however Kurihara does explicitly teach 

wherein the characteristics of the splash include an estimated volume of water over a period of time during the splash, (“tire information stored in the storage unit 120. Specifically, the tire 60 has a first vertical groove 61a and a second vertical groove 61b…. The distance and direction of water splashing by the tire depends on the tire profile of the vehicle, the width of the tire groove, the depth of the tire groove, the angle of the tire groove, and the hardness (deformation rate) of the tire. Different. This is because the amount of water drained when entering the puddle and the direction of drainage differ depending on the tire outer shape, tread pattern, and the like.” Pg. 3 par 8; Stores tire information to predict the amount/ volume of water that will be displaced as the vehicle traverses the puddle which is over a period of time)

It would have been obvious to one skilled in the art by the time of the effective filing date to have modified Miyata to include the teaching of Kurihara to better estimate the size of the splash to improve the prediction system of if the splash will or will not hit the other road object. “The puddle detection unit 132 may detect the depth of the puddle 30 based on the water surface dredging” pg. 5 par 19; “As described above, the present embodiment detects a puddle based on the water surface and predicts the distance that the water jumps and the direction in which the water jumps when the vehicle travels in the puddle.” Pg. 5 par 14.


Regarding claim 26
As shown in the rejection above, Miyata disclosed the limitations of claim 1.

Kurihara teaches

wherein the generation of the plurality of severity values is further based on a depth of the puddle. (“(“The puddle detection unit 132 may detect the depth of the puddle 30 based on the water surface dredging” pg. 5 par 19; “As described above, the present embodiment detects a puddle based on the water surface and predicts the distance that the water jumps and the direction in which the water jumps when the vehicle travels in the puddle.” Pg. 5 par 14; System detects the depth of the puddle to estimate the severity of the puddle depth and its estimated splash. It would have been obvious to base the severity values of the depth of the puddle as a deeper puddle will have more water which can be splashed therefore causing the possibility of bigger splashes increasing the likelihood of hitting objects

Regarding claim 34

	As shown in the rejection above, Miyota disclosed the limitations of claim 16

Claim 34 recites a system having substantially the same limitation as claim 26 above, therefore it is rejected for the same reason as claim 26.


Claim(s) 9 & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyata in view of Shibata (English translation of JP 2019-166877 A).

Regarding claim 9
Miyata as shown in the rejection above, disclosed the limitations of claim 1.

	Miyata further teaches

	wherein controlling the first vehicle includes controlling the first vehicle in order to avoid splashing [the one or more sensors of the first vehicle]. (“The control amount calculation unit 27 calculates a control amount for steering the steering 43 or calculates a control amount for releasing the accelerator 41 and / or stepping on the brake 42 according to the determination result by the steering availability determination unit 26.
This control amount is, for example, the steering angle of the steering wheel necessary for the own vehicle 101 to avoid passing over the water reservoir 102,” pg. 4, par 3; by avoiding the puddle, the system is inherently avoiding splashing one of its sensors)
	
Miyata does not explicitly teach: to avoid splashing the one or more sensors of the first vehicle, as it is directed to avoiding splashing pedestrians, however, Shibata does explicitly teach:

to avoid splashing the one or more sensors of the first vehicle (“Others are people or objects that may be damaged by water splashes when the vehicle passes through a puddle. For example, pedestrians, bicycles, other vehicles, walls, etc. near a puddle where the host vehicle passes correspond to others.” Pg. 3, par 3; which teaches avoiding puddles to prevent splashing of things besides pedestrians)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention filing to have modified Miyata to include the teachings of as taught by Shibata because “Water splash damage is, for example, polluting the appearance of others or depriving the field of view by scattering mud or sewage collected in a puddle” see at least pg3, par 3 in which the vehicle would avoid puddles to prevent splashes to maintain a clean and clear vehicle.

Regarding claim 11

Miyata, as shown in the rejection above, disclosed the limitations of claim 10

Shibata further teaches:
wherein the object is a third vehicle. (“Others are people or objects that may be damaged by water splashes when the vehicle passes through a puddle. For example, pedestrians, bicycles, other vehicles, walls, etc. near a puddle where the host vehicle passes correspond to others.” Pg. 3, par 3; which teaches the desire to prevent the splashing of road users besides pedestrians, in this case other vehicles)


Claim(s) 15, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyata (English translation of JP 2019-104377 A) in view of Duffard (U.S. Pat No. 10059287) and AAMCO (DRIVING THROUGH PUDDLES CAN LEAVE DAMAGING EFFECTS)

Regarding claim 15

	As shown in the rejection above, Miyata disclosed the limitations of claim 12

	Miyata does not disclose wherein another one of the severity values corresponds to a passenger of the first vehicle, However Duffard does explicitly teach

	wherein another one of the severity values corresponds to a passenger of the 
first vehicle. (“The system may determine a predicted route or a predicted route set based on a number of ride interruption events (208). A route is a path with a starting location and a destination location. The starting location may be the current location of the vehicle or user-inputted. The destination location may be user-inputted or predicted using a route history that stores traveled routes. A route set is one or more routes. A ride interruption event is an event that may cause discomfort to an occupant of the vehicle, e.g., a speed bump, a stop sign, a pothole, a noise ordinance zone, or a traffic-congested area. Ride interruption events may cause an occupant to wake-up because of a noise or a sudden disturbance in a smooth ride. The system may determine the predicted route set based on navigational map information, vehicle information, a route history, or identity of the occupants or driver in the vehicle. To determine the predicted route or route set with the least number of ride interruption events, the system may identify multiple potential predicted route sets and ride interruption events associated with the potential predicted route sets… Ride interruption events are events that may cause discomfort to an occupant or cause interruption to the smooth operation of a vehicle 102. Ride interruption include speed bumps, stop-signs, curvy roads, pot holes, noise ordinances and other features that may cause discomfort to the occupants during normal operation of the vehicle 102… In some implementations, the system may assign different weighting factors to each criterion in determining the predicted route set and based on a cumulative score select the predicted route set.” Col 8-10. The system is taking into account the comfort level of a passenger, it is creating a value associated with the severity/ amount of discomfort associated with a path of travel for uneven road conditions.


It would have been obvious to one skilled in the art by the time of the effective filing date to have improved Miyata with the teaching of Duffard as “The added comfort improves the overall drivability and quality of the ride while reducing travel fatigue to the occupants of the vehicle. Improving the quality of the ride and reducing travel fatigue while traveling may increase alertness and awareness of the driver and occupants. Other benefits and advantages include the reduction in external distractions to the driver and/or the occupants of the vehicle while traveling.” Col 3, 55-65. By avoiding road events which change vehicle dynamics, such as potholes, speed bumps, and puddles, which are also known to affect vehicle dynamics, the drivers/ users comfort through the ride will be improved.

	Though it is not explicitly stated that the system of Duffard is also directed to avoiding puddles, the teaching of AAMCO renders obvious that the severity value would correspond to a passenger of the first vehicle around a water/ puddle situation.

“Water can seep into the driver and passenger compartment and this can potentially ruin your upholstery, your carpets and any foam in the seats. Your vehicle’s manufacturer may also have installed computers in the floorboards and under the seats, and water damage to those components can also cause all kinds of electrical and electronic issues.”


Puddles are associated with a change of driving dynamics through either a divot in the road which has caused the water to pool there, or also through the slowing of the vehicle due to the extra resistance of driving through the liquid. These factors cause the rider to experience discomfort which are similar to when driving through a pot hole or over a speed bump, or in extreme cases from the vehicle flooding and causing interior damage to the car, and causing great discomfort to the rider who was not expecting for water to enter their vehicle and get them wet. It would have been obvious to one skilled in the art to have modified Miyata with the teachings of Duffard and AAMCO to have one of the severity values be based on the first vehicle user, in this case to have the severity value based on how much driving through the puddle would cause discomfort for the first vehicle user.

Regarding claim 28

	As shown in the rejection above, Miyota disclosed the limitations of claim 27

Claim 28 recites a system having substantially the same limitation as claim 15 above, therefore it is rejected for the same reason as claim 15.


Claim(s) 23, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyata (English translation of JP 2019-104377 A) in view of Alam (Normalization vs Standardization Explained)

Regarding claim 23

	As shown in the rejection above, Miyata disclosed the limitations of claim 1.

Miyata discloses a plurality of severity values but does not teach normalizing the values into a predetermined range, However, Alam renders obvious 

wherein one or more of the plurality of severity values is normalized to a scale having a predetermined range of 0 to 1. (“What is Normalization? It is a scaling technique method in which data points are shifted and rescaled so that they end up in a range of 0 to 1. It is also known as min-max scaling… In CAT (an aptitude test conducted by IIM’s for the selection in top B-schools in India) too many applications are received. So they can’t examine all candidates at the same time, therefore the exam is conducted in shifts or even on different days. In different shifts, the question paper set is different. Although the questions are set in such a way that the difficulty level of each shift remains the same but still there might be a possibility that difficulty level of shift varies. So it will be unfair to the candidates who got a difficult set in shift A maximum marks scored by a candidate out of 300 in shift A is 280 and minimum is 80 on the other hand maximum and minimum marks scored by a candidate in shift B is 250 and 50 respectively. So we cannot compare the score of a candidate who scored 150 in shift A to a candidate who scored the same in shift B. Hence we normalize the scores The normalized score of a candidate who scored 150 in shift A will be calculated” 

It would have been obvious to one skilled in the art by the time of the effective filing date to modify Miyata to include normalization as taught by Alam as normalization is widely used to establish a set scale to compare non-like value sets to each other.

Regarding claim 31

	As shown in the rejection above, Miyota disclosed the limitations of claim 16

Claim 31 recites a system having substantially the same limitation as claim 23 above, therefore it is rejected for the same reason as claim 23.

Claim(s) 25, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyata in view of Ichikawa (U.S. Pub No. # 20180201260).

Regarding claim 25
Miyata as shown in the rejection above, disclosed the limitations of claim 1.
	
Miyata does not explicitly teach wherein the generation of the plurality of severity values is further based on a size of the second vehicle. However, Ichikawa does explicitly teach:

wherein the generation of the plurality of severity values is further based on a size of the second vehicle. (“the detection points located near the other vehicle N1 before being enlarged are recognized as a penetrable object from the fact that the size of the other vehicle N1 is considered to have been enlarged due to a penetrable object such as an exhaust gas G or a spray of water Sp generated near the other vehicle N1.” [97] Sensor unit detects the size of the vehicle and compares new sensed size with original size. When the puddle is more sever, the sensed size difference of the vehicle is larger. This splash size is also a characteristic of the splash.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention filing to have modified Miyata to include the teachings of as taught by Ichikawa because sensing puddle in road will lead to different vehicle behaviors and view obstruction so “it is possible to prevent a risk of contact of the vehicle of interest M with an obstacle from increasing due to presence of a penetrable object.” See at least [101]. As the size of the second vehicle appears to get larger, it is more likely that the puddle and splash is more severe due to the extra water in the air appearing to make the second vehicle larger, it would have been obvious to have the generation of the severity values include the size of the second vehicle due to the nature of the size of the vehicle increasing due to a more severe puddle situation. 

Regarding claim 33

	As shown in the rejection above, Miyota disclosed the limitations of claim 16

Claim 33 recites a system having substantially the same limitation as claim 25 above, therefore it is rejected for the same reason as claim 25.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW PARULSKI whose telephone number is (571)272-5922. The examiner can normally be reached Mon-Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.L.P./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668